ORDER
PER CURIAM:
This is an original proceeding wherein relator seeks a writ of certiorari to review the actions of the respondent court and judge in that certain action entitled: Marion Cushman McMahon, Plaintiff, v. Falls Mobile Home Center, Inc., a Montana Corporation, Defendant. Counsel was heard ex parte and the matter taken under advisement. -Thereafter an order was issued calling for an adversary hearing. Upon the return day counsel appeared and argument was had and the matter taken under advisement.
Our order for the adversary hearing provided: “Upon the return day this Court will inquire into whether or not there exists any other plain, speedy, and adequate remedy.”
Considering the application, attachments, briefs and oral arguments it is our opinion that a plain, speedy and adequate remedy exists by way of appeal and that no necessity exists for the issuance of any writ at this time.
*533It is therefore ordered that the relief herein sought be, and it hereby is, denied, and this proceeding is dismissed.